MEMORANDUM **
Respondent’s motion to dismiss this petition for review is construed as a motion to dismiss in part and a motion for summary disposition in part. So construed, respondent’s motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied in part.
Respondent’s motion to dismiss this petition for review in part for lack of jurisdiction is granted because petitioner is an alien who is removable by reason of having committed a covered criminal offense, see 8 U.S.C. § 1252(a)(2)(C), and the petition for review does not raise a constitutional claim or a question of law. See 8 U.S.C. § 1252(a)(2)(D); Aguiluz-Arellano v. Gonzales, 446 F.3d 980, 982 (9th Cir.2006);
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.